Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                         
                                                        Detailed Action
                                                      112(f) Invocation

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first width derivation unit, second width derivation unit, overlap derivation unit; specific object determination unit  as set forth in claims 1-15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano (EP3115933) in view of Watanabe (WO2017130639).

     With respect to claim 1, Amano teaches  a vehicular exterior recognition apparatus, see figure 1, see also paras. 17 and18, comprising: a first width derivation unit via isolation detection unit 50 for deriving the first width of a first object on the lower side, see figure 32 and para. 100,  on the basis of a three dimensional object (see paragraphs 2 and 30) pertaining to the luminance value of the object, see paragraphs 21 and 38. Amano further teaches  the isolation detection unit 50 for deriving a second width value of a second object on the upper-side, see para. 100, based on distance of the object from the imager (image capture unit 2), (see para. 96, last four lines and paragraphs 97 and 98).

     Amano teaches wherein isolation detection unit 50 determines the degree of overlap between the first and second object, with respect to a horizontal direction, see paragraph 107.

     Amano further teaches determining the presence of  the first and second object as being different base on  “thinned disparities”.  Amano teaches that the detection unit 50 determines the correspondence between the disparity (d) and the thinned disparity in the layer U-map has been found, the position of the separation boundaries in the isolated region can be determined based on the values of the thinned disparity.
Therefore, the lack of thinned disparities signifies the absence of the  first and second objects being different.  Hence, the lack of thinned disparities shows the first and second objects are the same as captured by the imager unit 2. 

    What Amano does not teach is  the exact manner in which the division of the overlap is computed  via a value divided by the first width and by a second width. 

     Watanabe teaches dividing an overlap  width by a first value K and taking  an overlap width  divided by a second value L or M, see paragraphs 200-207.

     Since, Amano and Watanabe are both directed to vehicle devices for monitoring the presence of objects, while the vehicle is in motion, the purpose of executing the type of overlap determination, would have been recognized by Amano as set forth by Watanabe.
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to modify or substitute the overlap determination as  set forth in the claims and taught by Watanabe, by modifying the detection unit 50 of Amano so that it performs the overlap steps as set forth by Watanabe for the purpose of determining whether  one or move objects in an isolation partition are the same objects or different as suggested by Amano.

     With respect to claim 11, Amano teaches wherein the vehicular speed controls are based on the data of the processing results, see para. 29. Hence, the computation of the  overlapping widths of the determination of the first and second objects are performed to help avoid collision with those objects.

     With respect to claim 16, Amano teaches  vehicle exterior environment recognition apparatus,  see figure 1, see also paras. 17 and 18.  Amano teaches circuitry, illustrated by figure 2, including unit 50,  configured  to derive the first width of a first object on the lower side, see figure 32 and para. 100 on the basis of a three dimensional object (see paragraphs 2 and 30) pertaining to the luminance value of the object, see paragraphs 21 and 38. 
     Amano further deriving a second width value  of a second object on the upper-side, see para. 100, based on distance of the object from the imager (image capture unit 2), (see para. 96, last four lines and paragraphs 97 and 98).   Amano teaches wherein the circuitry is further configured to derive a second  three dimensional object    (see paragraphs 2 and 30)  on the basis of distance

      Amano teaches an isolation detection unit 50 for determining the degree of overlap between the first and second object, with respect to a horizontal direction, see paragraph 107.

     Amano further teaches determining the presence of  the first and second object as being different base on  “thinned disparities”.  Amano teaches that the detection unit 50 determines the correspondence between the disparity (d) and the thinned disparity in the layer U-map has been found, the position of the separation boundaries in the isolated region can be determined based on the values of the thinned disparity.
Therefore, the lack of thinned disparities signifies the absence of the  first and second objects being different.  Hence, the lack of thinned disparities shows the first and second objects are the same as captured by the imager unit 2. 

    What Amano does not teach is  the exact manner in which the division of the overlap is computed  via a value divided by the first width and by a second width, as recited in the third limitation of the claim. 

     Watanabe teaches dividing an overlap  width by a first value K and taking  an overlap width  divided by a second value L or M, see paragraphs 200-207.

     Since, Amano and Watanabe are both directed to vehicle devices for monitoring the presence of objects, while the vehicle is in motion, the purpose of executing the type of overlap determination, would have been recognized by Amano as set forth by Watanabe.
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to modify or substitute the overlap determination as  set forth in the claims and taught by Watanabe, by modifying the detection unit 50 of Amano so that it performs the overlap steps as set forth by Watanabe for the purpose of determining whether  one or move objects in an isolation partition are the same objects or different as suggested by Amano.


Claim Objections
Claims 2-10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664